On Petition for Behearing.
(137 Pac. 191.)
Mr. Justice Bean
delivered the opinion of the court.
5. In a petition for rehearing, counsel for plaintiffs first call attention to a mistake in the description in the decree of the lower court of one of the tracts of land involved in his suit for partition, known as the “Old Home Place.” From the record it appears that the report of the referees correctly describes the tract, but the decree, after reciting the report of the referees, further describes the tract, omitting the north line thereof. This description should therefore be corrected so as to conform to the report of the referees.
6. As to the costs, Section 483, L. 0¡ L., provides in part that the costs of partition, including the fees of referees and other disbursements, shall be paid by the parties respectively entitled to share in the lands divided, in proportion to their respective interests therein, and may be included and specified in the decree. The costs in the lower court and in this court *171will therefore, according to that section, he apportioned, one eighth thereof to the defendants and one eighth to each of the plaintiffs.
With the exception of these modifications the former opinion is adhered to. The rehearing is denied.
Modified: Rehearing Denied.
Mr. Justice McBride, Mr. Justice Eakin and Mr. Justice McNary concur.